Citation Nr: 1108676	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for the cause of death of the Veteran. 

2. Entitlement to service connection for lung cancer for accrued benefit purposes as a result of exposure herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1974.  The Veteran died in July 2007.  The appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1. The Veteran died in July 2007.  The death certificate reflects that the immediate cause of death was pulmonary hypertension due to or as a consequence of sarcoidosis; with hepatitis C and cor pulmonale listed as significant conditions contributing to death but not resulting in the underlying cause.

2. At the time of the Veteran's death, he was not service connected for any disability.

3. The competent evidence shows that pulmonary hypertension was not incurred in or aggravated by service and did not manifest to a compensable degree within one year from separation from service.  

4. The competent evidence shows that sarcoidosis, hepatitis C and cor pulmonale were not incurred in or aggravated by service.

5. A service connected disability was not the immediate or underlying cause of the Veteran's death, was not etiologically related to his death, did not contribute substantially or materially to his death, did not combine to cause his death, and did not aid or lend assistance to the production of his death. 

6. The Veteran filed a claim for service connection for lung cancer as due to herbicide exposure in June 2007, prior to his death.  

7. The competent evidence of record does not show that a lung disability, including lung cancer and sarcoidosis, was incurred in or aggravated by service, including as due to herbicide exposure.  


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).

2. For purposes of accrued benefits, the Veteran did not have a lung disability that was the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107, 5121 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the appellant was sent a VCAA letter in August 2007 that addressed the requirements for service connection for the cause of death of the Veteran and for Dependency and Indemnity Compensation (DIC) benefits.  This letter was also sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in her possession to the AOJ.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board observes that the Veteran was not service-connected for any disabilities during his lifetime.  As such, the August 2007 letter failed to inform the appellant of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp.  This being the case, the VCAA notice provided in this case was defective.

Here, the appellant has not identified any deficiency in the notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the appellant resulted in prejudicial error.  In this regard, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

In this case, the Board finds that the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support her claim based on notice that was provided to the appellant during the course of her appeal.  Specifically, the April 2008 rating decision, September 2008 statement of the case, and November 2008 supplemental statement of the case advised her that the death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the primary or contributory cause of death.  Such further noted that the Veteran's cause of death was recorded as pulmonary hypertension due to or as a consequence of sarcoidosis, with hepatitis C and cor pulmonale listed as significant conditions contributing to death and service connection for the cause of his death was denied as the evidence failed to show that such was related to military service.  Additionally, the September 2008 statement of the case advised the appellant of 38 C.F.R. § 3.312, the provision of law governing service connection for the cause of a Veteran's death.  For the foregoing reasons, the Board finds that VA's failure to provide the appellant with adequate VCAA notice, in accordance with Hupp, did not affect the essential fairness of the adjudication of her claim and, therefore, such error is harmless.

The Board further observes that the appellant was not provided notice of the information and evidence necessary to establish an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the Board concludes herein that the preponderance of the evidence is against the appellant's claim, any question as to the appropriate effective date to be assigned is rendered moot. Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision based on any error contained in the VCAA duty to notify notice(s).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice defect did not affect the essential fairness of the adjudication of the appellant's claim.  All that the VCAA requires is that the duty to notify be satisfied and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  Therefore, based on the foregoing, the Board finds that VA has satisfied its duty to notify the appellant.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214, private medical records and VA medical records.  A VA opinion regarding the etiology of hepatitis C was obtained in April 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran died on July [redacted], 2007.  The death certificate reflects that the immediate cause of death was pulmonary hypertension due to or as a consequence of sarcoidosis, with hepatitis C and cor pulmonale listed as significant conditions contributing to death but not resulting in the underlying cause.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as cardiovascular-renal disease including hypertension, manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

At the time of the Veteran's death, he was not service connected for any disability.  During his lifetime, the Veteran filed a claim for service connection for lung cancer, as secondary to herbicide exposure.  He died before his claim could be finally decided.  The appellant filed a claim for service connection for the cause of death of the Veteran and for accrued benefits purposes in July 2007.  

CAUSE OF DEATH

The appellant, in her statements, contends that the Veteran was exposed to Agent Orange in service which caused sarcoidosis, leading to his death.  The appellant also contends that the Veteran contracted hepatitis C when he obtained a tattoo and/or was exposed to contaminated blood from wounded or dead soldiers in service, which contributed to his death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service connected disability was either the principal cause or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  

The service treatment records show that upon enlistment into service in April 1971, the Veteran reported that he had ear, nose and throat problems.  A physician noted that he had frequent sore throats.  In April 1971, there were no abnormalities noted in the clinical examination of the Veteran.  In December 1974, the Veteran reported frequent headaches.  The physician noted that they were treated with aspirin and no sequelae.  The separation examination in December 1974 noted a tattoo on the Veteran's right shoulder.  The remaining service treatment records do not show diagnoses of or symptomatology consistent with pulmonary hypertension, sarcoidosis, hepatitis C or cor pulmonale.  

The Board also reviewed the private and VA medical treatment records.  A letter from a private physician in April 1997 noted that biopsies confirm cutaneous sarcoidosis.  Private treatment records show a diagnosis of and treatment for sarcoidosis.  Records dated in 2007 show a 20 year reported history of sarcoidosis.  Private medical records in June 2007, shortly before the Veteran died, indicate that he was diagnosed with interstitial lung disease/sarcoidosis with chronic respiratory failure, severe pulmonary hypertension, associated right heart failure and chronic obstructive pulmonary disease.  A June 2007 medical record shows that the cause of death was severe pulmonary hypertension with hemoptysis, history of end-stage sarcoidosis, history of hepatitis C and cor pulmonale.  

A June 2002 liver biopsy shows hepatitis C, mild.  An August 2003 anatomic pathology report of the bronchial lavage, right upper lobe noted marked acute inflammation and rare small budding yeast like organisms.  It was noted that malignant cells were not seen.  

Regarding hepatitis C, a VA Compensation and Pension Examination was obtained in April 2008.  The examiner reviewed the claims file and noted that the service treatment records show that the Veteran obtained a tattoo in service.  The examiner noted that this was the only risk factor for hepatitis C in the evidence of record.  The examiner also considered the appellant's contention that the Veteran handled dead and wounded soldiers in service.  The examiner noted that the Veteran was diagnosed with sarcoidosis in 1987 and a biopsy in 1999 confirmed the disease.  The examiner considered the treatment for and progression of sarcoidosis and that due to hepatitis C, the Veteran could not have a lung transplant.  The examiner noted that hepatitis C was diagnosed in 2002, and he could not find evidence of clinical hepatitis with only the mild abnormal liver function studies.  The examiner noted that the tattoo was a recognized possible source of hepatitis C and that the diagnosis of hepatitis C was made remotely, 24 years after discharge from service.  

The examiner opined that it was a possibility that the Veteran's hepatitis C was related to the in-service tattoo, but the issue could not be resolved without resorting to mere speculation.  The examiner explained that it could not be stated with certainty that hepatitis C was contracted while the Veteran was in service due to the in-service tattoo because it is the only credible risk factor for hepatitis C in the Veteran's history.  The examiner further noted that the possibility of the tattoo being the source of hepatitis C could not be ruled out.  The fact that the Veteran's civilian work as a firefighter may have also subjected him to the hepatitis virus through dealing with injured fire victims could also not be ruled out.  The examiner found that these uncertainties confirmed the opinion that it cannot be stated beyond mere speculation whether the Veteran's hepatitis C was service related to the tattoo.  

Initially, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of hypertension within one year after separation from service.  Therefore, service connection for pulmonary hypertension cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, the Board finds that the evidence of record does not support a finding of service connection for pulmonary hypertension, sarcoidosis, hepatitis C or cor pulmonale.  In this regard, the Board notes that the evidence shows diagnoses of these conditions.  A June 2007 private medical record shows that the cause of death was severe pulmonary hypertension with hemoptysis, history of end-stage sarcoidosis, history of hepatitis C and cor pulmonale.  The medical evidence of record, however, does not show that these conditions are related to service.  

The appellant contends that the Veteran was exposed to Agent Orange in service which caused his sarcoidosis.  The personnel records show that the Veteran was stationed in U-Tapao Airfield in Thailand in 1973.  Regardless of potential exposure to herbicides in service, sarcoidosis is not a disease associated with Agent Orange exposure.  

According to VA regulations, the diseases associated with herbicide exposure include: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease; acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  The Board concludes that none of the conditions included in the causes of the Veteran's death are recognized diseases associated with herbicide exposure.  Therefore, service connection cannot be granted based on this presumption.  

The Board notes, however, that service connection can nevertheless by granted for the causes of his death if they are directly related to survive.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  That is to say, the Agent Orange presumption does not preclude establishing direct service connection with proof of actual direct causation.

In this regard, the extensive treatment records for sarcoidosis, hypertension and cor pulmonale do not show a nexus to service.  The evidence of record is devoid of any objective medical evidence of these disabilities until many years after service.  As indicated above, sarcoidosis was diagnosed in 1987 and hepatitis C in 2002.  This lapse in time weighs against the appellant's claim.  Furthermore, no doctor has ever opined that sarcoidosis, pulmonary hypertension or cor pulmonale were related to any remote incident in service.  Without competent medical evidence linking the causes of the Veteran's death to service, service connection is not warranted.

Regarding hepatitis C, the VA examination could not reach the conclusion that hepatitis C was related to service, including the in-service tattoo.  The examiner could not reach a conclusion without resorting to speculation.  The Board acknowledges that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Here, the examiner explained that there were other risk factors, particularly the Veteran's occupation as a firefighter that may have exposed the Veteran to the hepatitis virus.  As such, the examiner explained the basis for the speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence) Cf. Stefl, supra.  As such, the Board finds that this examination is sufficient and does not support the appellant's contentions that the Veteran incurred hepatitis in service.  

The Board acknowledges that appellant's contention that the causes of death of the Veteran are related to service.  While she is competent to provide details as to what she observed of the Veteran's symptoms, she is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between the cause of the Veteran's death and service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that lay assertions could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the cause of the Veteran's death and any instance of the Veteran's military service to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds the appellant's statements regarding a nexus between the Veteran's causes of death and his military service to be of little probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.

As the service treatment records do not show a diagnosis of pulmonary hypertension, sarcoidosis, hepatitis C or cor pulmonale in service or within a year after service and the objective medical evidence does not show a nexus between the causes of death, the preponderance of the evidence is against the appellant's claim.  As such, the benefit-of-the-doubt rule does not apply and the appellant's claim for service connection for the cause of death of the Veteran must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ACCRUED BENEFITS

Accrued benefits are benefits to which a Veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002 and Supp 2009); 38 C.F.R. § 3.1000 (2010); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000.  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death. 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and that she did so in a timely fashion.  The record also shows that at the time of the Veteran's death he had a claim pending for service connection for lung cancer.  Thus, in order to prevail on the accrued benefits claim, it must be shown that the Veteran would have prevailed on the claim if he had not died.

Here, at the time of the Veteran's death, the evidence of record consisted of the service treatment records, personnel records, and a letter from a private physician showing that the Veteran was diagnosed with stage IV sarcoidosis.  Subsequent to the Veteran's death, new evidence was incorporated into the record consisting of the appellant's contentions, private and VA medical records.   In this case, the VA treatment records were considered to be in constructive possession of the VA at the time of the Veteran's death.  

Similar to the analysis of the cause of death claim, the evidence of record at the time of the Veteran's death does not support an award of service connection for lung cancer.  The Board notes that the Veteran did not have a diagnosis of lung cancer, but of sarcoidosis.  However, the Board will broadly interpret the Veteran's claim as a claim for a lung disability, including lung cancer and sarcoidosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

As discussed above, the evidence of record does not show that a lung disability, including both sarcoidosis and lung cancer, was related to service, including exposure to herbicides in service.  As noted above, sarcoidosis was not shown to be related to service.  Further, the medical evidence does not show that there was a diagnosis of lung cancer.  In fact, the August 2003 pathology report did not show malignant cells in the lungs.  Without a diagnosis of lung cancer, service connection cannot be presumed or granted on a direct basis.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, as the Veteran would not have prevailed on the claim for service connection for a lung disability, including lung cancer and sarcoidosis, had he not died, the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and her claim of entitlement to service connection for a lung disability for accrued benefits purposes is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for a lung disability, including lung cancer and sarcoidosis, for accrued benefit purposes is denied.



____________________________________________
John E. Ormond
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


